           Case 1:19-cv-07239-VM-SN Document 167 Filed 08/16/21 Page 1 of 1

       NEW YORK                                                                                               SHANGHAI
        LONDON                                                                                                ATLANTA
      SINGAPORE                                                                                              BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                WILMINGTON
       CHICAGO                                                                                                 MIAMI
  WASHINGTON, DC                                                                                            BOCA RATON
  SAN FRANCISCO                                                                                              PITTSBURGH
                                                  DAVID J. WOLFSOHN
  SILICON VALLEY                                                                                              NEWARK
                                              DIRECT DIAL: +1 215 979 1866
       SAN DIEGO                                                                                             LAS VEGAS
                                             PERSONAL FAX: +1 215 689 2739
      LOS ANGELES                          E-MAIL: DJWolfsohn@duanemorris.com                               CHERRY HILL
        TAIWAN                                                                                               LAKE TAHOE
        BOSTON                                        www.duanemorris.com                                    MYANMAR
       HOUSTON
        AUSTIN                                                                                           ALLIANCES IN MEXICO
        HANOI                                                                                              AND SRI LANKA
  HO CHI MINH CITY




August 16, 2021
VIA CM/ECF

The Honorable Sarah Netburn
United States Magistrate Judge
U.S. District Court for the Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

           Re:       The Phillies v. Harrison/Erickson, Inc., et al., C.A. No. 19-7239-VM-SN

Dear Judge Netburn:

       The parties write jointly to the Court pursuant to Your Honor’s August 10, 2021 Order
(Doc. 166) regarding a settlement conference. We have met and conferred and we are jointly
requesting that a settlement conference be scheduled, and that the time for any objections to the
Court’s Report and Recommendation (Doc. 165) be stayed.

 DUANE MORRIS LLP                                                       MITCHELL SILBERBERG
                                                                        & KNUPP LLP

 /s/ David J. Wolfsohn                                                  /s/ Paul D. Montclare
 David J. Wolfsohn                                                      Paul D. Montclare



cc:        All Counsel of Record (via CM/ECF)




D UANE M ORRIS LLP
30 SOUTH 17TH STREET    PHILADELPHIA, PA 19103-4196                             PHONE: +1 215 979 1000   FAX: +1 215 979 1020
